Citation Nr: 1504219	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for numbness of the left arm, including as secondary to degenerative disc disease of the cervical spine.  

5.  Entitlement to service connection for numbness of the right arm, including as secondary to degenerative disc disease of the cervical spine.  

6.  Entitlement to service connection for numbness of the fingers of the left hand, including as secondary to degenerative disc disease of the cervical spine.  

7.  Entitlement to service connection for numbness of the fingers of the right hand, including as secondary to degenerative disc disease of the cervical spine.  

8.  Entitlement to service connection for hypertension, including as secondary to an acquired psychiatric disability.  

9.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	 Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from July 1976 to October 1976.  In addition he had over 20 years of service with the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of service connection for degenerative joint and disc disease of the lumbar spine on a de novo basis; degenerative disc disease of the cervical spine; an acquired psychiatric disability; numbness of both upper extremities, including numbness of the fingers of each hand; hypertension; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a November 2007 decision, the Board denied entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back condition, on the basis that physical examinations conducted in connection with the Veteran's National Guard service showed no evidence of low back disability until many years after his period of ACDUTRA.  

2.  Since the November 2007 decision denying service connection for degenerative disc disease of the lumbar spine, claimed as a low back condition, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the November 2007 decision of the Board is new and material and the claim is reopened.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (a) (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim decided herein prior to the initial adjudication of the claim.  A May 2010 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any duty to assist failure is harmless.  

Service Connection Laws and Regulations

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2014).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a) (2014).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Service Connection for 
Degenerative Joint and Disc Disease of the
Lumbar Spine

Service connection for degenerative disc disease of the lumbar spine, claimed as a low back condition, was previously denied by the Board in a November 2007 decision.  Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether or not new and material evidence has been submitted such that the claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the Board's November 2007 decision included the Veteran's service treatment records (STRs) that included physical examinations prior to service with the Army National Guard, STRs showing complaints of back pain in July and October 1976, and physical examination reports conducted in connection with National Guard service in 1976, 1980, 1984, and 1993, which showed no complaints or manifestations of a back disability.  The record further showed that, in February 1996 he reported having lower back pain for which he took medication.  He stated that his pain stemmed from a 1995 motor vehicle accident (MVA).  A March 1996 physical examination showed clinical evaluation of the spine to be normal.  Service connection was denied on the basis that, while low back pain was noted during service, there was no evidence of degenerative disc disease therein or for many years thereafter.  

Evidence received subsequent to the November 2007 Board decision includes testimony offered at the Board hearing in August 2012.  At that time, the Veteran's daughter gave credible testimony that she recalled her father having chronic low back pain from the time he was on ACDUTRA when she was very young.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  See Justus 3 Vet. App. at 510.  The Board finds the testimony at the August 2012 Board hearing constitutes new and material evidence such that the claim may be reopened.  To this extent the appeal is allowed.  


ORDER

New and material evidence having been received, the claim of service connection for degenerative joint and disc disease of the lumbar spine is reopened.  The appeal is granted to this extent.  


REMAND

Having decided that the claim is reopened, as noted, the Board must now consider all the evidence on file.  It is noted that, during testimony in August 2012 the Veteran's representative stated that there were medical records utilized in a disability determination with the Social Security Administration (SSA) that had not been associated with the Veteran's claims folder.  Such records may be of significant probative value in determining whether service connection for any of the disabilities at issue may be granted.  As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.  

In addition, the Board notes that the Veteran has not been afforded a VA examination to ascertain whether the symptoms noted during service may be related to current low back symptomatology.  In view of the testimony offered during the Board hearing, it is found that such an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and request copies, for association with the claims folder,  of any and all records utilized in connection with any disability determination.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his low back disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any low back disorder is related to service, including complaints of low back pain noted in 1976.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


